Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thangadorai (US 2012/0278389) hereafter Thangadorai in view of Benoit et al. (US 2015/0229475) hereafter Benoit and Hiroshige et al. (US 2014/0044010) hereafter Hiroshige.
Claim 1. Thangadorai discloses a communication device comprising: 
one or more memories configured to store a communication program; and 
one or more processors configured to execute the communication program to function as:
first notification means for notifying the first other communication device of a role of the first other communication device in a communication based on Wi-Fi Direct in accordance with the obtainment by the first obtaining means (fig 2, 204-205 and corresponding text);
and second notification means for notifying the second other communication device of a role of the second other communication device in the communication based on Wi-Fi Direct in accordance with (fig 2, 209 and corresponding text), wherein one of the roles notified by the first notification means and the second notification means is a P2P Group Owner and the other one is a P2P Client, and the communication based on Wi-Fi Direct is enabled between the first other communication device and the second other communication device based on the notifications (fig 2, 210, 211 and corresponding text).
Thangadorai does not explicitly disclose first obtaining means for obtaining identification information and a public key of a first other communication device by a particular obtaining method that does not use a wireless LAN in a state in which the mode is selected by the selection means; second obtaining means for obtaining identification information and a public key of a second other communication device by the particular obtaining method in a state in which the mode is selected by the selection means; a selection means for selecting a mode for causing a first other communication device and a second other communication device to execute a communication based on Wi-Fi Direct.  However, in an analogous art, Benoit discloses assisted device provisioning including first obtaining means for obtaining identification information and a public key of a first other communication device by a particular obtaining method that does not use a wireless LAN (para 38, 73, 78).  Benoit also discloses second obtaining means for obtaining identification information and a public key of a second other communication device by the particular obtaining method that does not use a wireless LAN in a state in which the first mode is selected by the selection means in a state in which the first mode is selected by the selection means (para 38, 73, 78).  Benoit also discloses a selection means for selecting a mode for causing a first other communication device and a second other communication device to execute a communication based on Wi-Fi Direct (figure 6, steps 614, 626).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Thangadorai with the implementation of Benoit in order to enhance user experience and encourage adoption by simplifying device provisioning (para 6).
(para 6-7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Thagadorai and Benoit with the implementation of Hiroshige in order to make the device more adaptable and user friendly (para 4).

Claim 2. Thangadorai, Benoit, and Hiroshige disclose the communication device according to Claim 1, wherein the first notification means notifies the first other communication device of the role before the second obtaining means obtains the identification information and the public key of the second other communication device (Benoit, para 41, would notify the first communication device that they are P2P Client since the configurator device is already Group Owner).

Claim 3. Thangadorai, Benoit, and Hiroshige disclose the communication device according to Claim 1, wherein the first notification means notifies the first other communication device of the role after the second obtaining means obtains the identification information and the public key of the second other communication device (Thangadorai, fig 2, 204-209 and corresponding text).

Claim 4. Thangadorai, Benoit, and Hiroshige disclose the communication device according to Claim 1, wherein the second notification means performs notification of the identification information of the first other communication device (Thangadorai, fig 2, 204-209).

Claim 5. Thangadorai, Benoit, and Hiroshige disclose the communication device according to Claim 1, further comprising: first transmission means for transmitting an authentication request to the first other communication device by using the public key obtained by the first obtaining means (Benoit, fig 7 and corresponding text); and second transmission means for transmitting an authentication request to the second other communication device by using the public key obtained by the second obtaining means (Benoit, para 38, 50), wherein the first notification means performs the notification to the first other communication device in a case where authentication processing based on the authentication request transmitted by the first transmission means is successful, and the second notification means performs the notification to the second other communication device in a case where authentication processing based on the authentication request transmitted by the second transmission means is successful (Benoit, fig 7 and corresponding text; para 50-52).

Claim 6. Thangadorai, Benoit, and Hiroshige disclose the communication device according to Claim 1, further comprising reading means for reading an image, wherein the particular obtaining method is an obtaining method of obtaining information from the image read by the reading means (Benoit, para 38, 78).

Claim 7. Thangadorai, Benoit, and Hiroshige disclose the communication device according to Claim 6, wherein the image is either a barcode or a two-dimensional code (Benoit, para 38, 78).

Claim 9. Thangadorai, Benoit, and Hiroshige disclose the communication device according to Claim 1, wherein the first notification means and the second notification means perform the notification by using the wireless LAN (Thangadorai, fig 2, 204-209).

Claims 10 and 11 are similar in scope to claim 1 and are rejected under similar rationale as claim 1.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 11/18/2020, with respect to the rejection(s) of claim(s) 1-7, 9-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thangadorai, Benoit, and Hiroshige.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/Primary Examiner, Art Unit 2439